Title: From Benjamin Franklin to Charles Carroll, 2 June 1779
From: Franklin, Benjamin
To: Carroll, Charles



Dear Sir
Passy, June 2. 1779.
This will be delivered to you by the Chevalier de La Luzerne, who Succeds M. Gerard. He is a Gentleman of a most amiable Character here and a Sincere wellwisher to America. As Such I beg leave to recommend him to your Civilities. You must have heard much of M. De Malesherbes Son of The Chancellier Lamoignon, and late President of the Cour des Aides, famous for his Eloquent, free, and Strong Remonstrances to the late king; This gentleman is his Nephew.
Correspondence between friends in America and Europe is now miserably cut to pieces by the Captures of Vessels. When one writes and the Letters do not get to hand; or if they get to hand The Answers miscarry, by degrees we may come to forget one another. But I Shall never forget the Pleasure I had in your Compagny on our Journey to Canada. Please to remember me when you write to your other Compagnons de Voyage, and belive me ever with Sincere Esteem and affection. Dear Sir, Your most obedient and most humble Servant
BF.


P.S. to Mr. Carrol’s Letter.
In looking over a Letter you favour’d me with, dated Aug. 12. 1777. and which gave me great Satisfaction at the time. I find one Passage which I did not then answer. It relates to the Sending over Artificers of various kinds. You can have no Conception of the Numbers that apply to me with that View; and who would go over if I could assist them, by obtaining a passage for them without expense. If this Should be thought useful, and Congress could afford the charge and could confide in my judgement of the Persons and knowledge of the Arts wanted among us, I am persuaded I could send you over many People who would be valuable acquisitions to our Country.
Carrol of Carrolton Esqr.

